Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest forming a cap or spout from applicants composition. With regard specifically to Nishikawa, formerly relied upon, there is no suggestion to form a spout or cap from any of the compositions suggested by Nishikawa much less applicants specific composition notwithstanding that Nishikawa may possibly suggest production of a tube made of applicants material.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
8-2-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765